Exhibit DRAWN AND/OR PREPARED BY Attorney-at-Law of Lex Caribbean Law Offices Worthing Corporate Centre Worthing, Christ Church BARBADOS THIS THIRD AMENDED AND RESTATED LOAN AGREEMENT is made the day ofJune,2008. BETWEEN:- BNB FINANCE & TRUST CORPORATION a former-Act Company continued under the provisions of the Companies Act, Cap. 308 of the Laws of Barbados in the name of Barbados National Bank Limited as Company No. 1588 which by virtue of a resolution dated theday ofchanged its name as aforesaid and having its Registered Office situate at Number 1 BroadStreet in the City of Bridgetown in the Island of Barbados (hereinafter referred to as “BNB FTC”) of the FIRST PART BARBADOS NATIONAL BANK INC. an amalgamated company incorporated under the provisions of the Companies Act Chapter 308 of the Laws of Barbados as Company Number 26464 by virtue of a Certificate of Amalgamation issued by the Registrar of Companies on December 28, 2005 and having its registered office situate at Independence Square in the City of Bridgetown in the Island of Barbados (hereinafter referred to as “BNB”) of the SECOND PART APES HILL DEVELOPMENT SRL a society with restricted liability formed under the laws of Barbados and having its registered office situate at Worthing Corporate Centre, Worthing in the parish of Christ Church in the Island of Barbados (hereinafter referred to as “the Borrower”) of the
